Citation Nr: 0913098	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  04-14 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Bredehorst




INTRODUCTION

The appellant is a Veteran who served on active duty from 
April 1965 to January 1969.  These matters are before the 
Board of Veterans' Appeals (Board) on remand from the United 
States Court of Appeals for Veterans Claims (Court).  They 
were originally before the Board on appeal from a June 2004 
rating decision by the Waco RO.  In a December 2006 decision, 
the Board, in part, denied service connection for left ear 
hearing loss and tinnitus.  The Veteran appealed this 
decision to the Court and, in February 2008, the Court 
endorsed a January 2008 Joint Motion by the parties, vacated 
the portion of the December 2006 Board decision that denied 
service connection for left ear hearing loss and tinnitus, 
and remanded the matters for development and readjudication 
consistent with the instructions in the Joint Motion.  In 
June 2008, the Board referred the case to the Veterans Health 
Administration (VHA) for an advisory medical opinion.


FINDINGS OF FACT

1.  Competent (medical) evidence reasonably establishes that 
the Veteran's left ear hearing loss disability is 
etiologically related to an injury (perforation) in service.

2.  Competent evidence reasonably establishes that the 
Veteran's tinnitus is related to his service.  


CONCLUSION OF LAW

1.  Service connection for a left ear  hearing loss 
disability is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2008).  

2.  Service connection for tinnitus is warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA applies to the 
instant claims.  However, inasmuch as this decision grants 
the benefits sought, there is no reason to belabor the impact 
of the VCAA on these matters, since any error in notice 
content or timing is harmless.

II. Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  Sensorineural 
hearing loss (as organic disease of the nervous system) is a 
chronic disease which may be service connected on a 
presumptive basis if manifested to a compensable degree in 
the first postservice year.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

On service enlistment examination, audiometry revealed that 
puretone thresholds, in decibels, were (all audiometry in 
service reported in ASA values have been converted to ISO 
values for consistency): 




HERTZ



500
1000
2000
3000
4000
RIGHT
-
-
-
-
-
LEFT
20
15
15
/
10

No pertinent complaints were noted in associated medical 
history at the time.  On clinical evaluation of the ears the 
only abnormality noted was moderate scarring of the left 
tympanum.  There was no acute infection.  It was noted that 
hearing was normal, and that the scarring was considered not 
disabling.  In September 1966, the Veteran was seen for 
complaint of an ear ache after swimming.  On examination 
there was a small perforation of the left tympanic membrane.  
It was noted that he had a severe ear infection one year 
prior, and that he now had a fungus infection of the outer 
ear.  The following month, the Veteran reported decreased 
hearing in the left ear and was referred for an audiogram and 
ENT appointment.  On October 1966 ENT consultation, the 
examiner noted that the left tympanum was thickened and 
scarred, and had a small perforation in the posterior 
quadrant.  It was also noted he was "striking for gunner's 
mate".  The examiner's impression was that the Veteran had a 
perforation of the left tympanum with resultant mild 
conductive deficit.  

In November 1966, there was a small perforation of the left 
ear drum.  The Veteran reported that his hearing was slightly 
better.  In January 1967, he still had a small perforation in 
the left ear drum.  Much scaring was noted on the inferior 
drum.   In March 1967, the veteran continued to have pain and 
discharge in the left ear.  Examination revealed a left ear 
drum perforation.  

In April 1967, the Veteran was admitted for left 
tympanoplasty for persistent perforation.  On May 1967 
follow-up, he complained of left ear sensitivity to sound.  
He was referred for ENT consult which included audiometric 
studies.  An air conduction study revealed that puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
-
-
-
-
LEFT
35
25
5
20
10

Bone conduction studies showed that puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
-
-
-
-
LEFT
5
15
0
10
5

August 1967 audiometry revealed that puretone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
-
-
-
-
LEFT
30
20
15
20
25

On January 1969 separation examination puretone thresholds, 
in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
-
-
-
-
LEFT
35
30
20
25
20

On clinical evaluation the Veteran's ears were normal.  A 
physician reviewed the audiometry and indicated it was 
"NCD" [not considered disabling].

On October 1973 enlistment examination for the Navy Reserves 
no pertinent abnormalities were noted.  Whispered voice 
hearing testing was 15/15.  In associated medical history the 
Veteran reported he had had hearing loss.  The physician 
noted there was none currently.  March 1974 and September 
1974 medical records entries note there were no significant 
change the Veteran's physical condition since prior 
examination.

On May 2004 VA audiological evaluation, the Veteran reported 
he served on a troop transport ship in the Navy and was in 
very close proximity to a 40 mm gun mount.  He indicated he 
has had tinnitus ever since he underwent left ear 
tympanoplasty in service.  His only non-military noise 
exposure was from serving in the police reserve from 1971 to 
1973, and that he used ear protection when qualifying with 
weapons.  The examiner stated that the Veteran's claims file 
was reviewed, and noted that service records revealed normal 
audiometric thresholds at enlistment and separation.  Service 
treatment records also revealed no complaints or treatment 
for tinnitus.  

Audiometry revealed that puretone thresholds, in decibels, 
were:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
-
-
-
-
LEFT
40
40
20
25
25

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 in the left ear.  The 
diagnoses were bilateral, constant tinnitus; and left mild 
mixed hearing loss.  The examiner commented that while the 
Veteran was noted to have diminished hearing at times while 
on active duty, the loss noted during these periods would not 
be chronic in nature.  The periods of temporary hearing loss 
recorded appeared to be linked to ear infections.  The 
examiner added that the low frequency conductive loss 
recorded would be indicative of left otitis media [etiology], 
not noise exposure or acoustic trauma.  Subsequent to the 
left tympanoplasty, there was no recorded indication of 
hearing loss in the left ear.  At separation, the Veteran had 
normal audiometric thresholds recorded in the left ear and 
normal hearing was also noted in 1973.  The examiner 
commented that the mild mixed hearing loss found on May 2004 
VA audiometric examination represented a very significant 
decline in audiometric thresholds from what was found on 
separation in 1969 and on 1973 [Reserve enlistment] 
examination.  The physician opined that it was less likely 
than not that the Veteran's current left ear mixed hearing 
loss was related to military service.  He added that since 
service medical records were negative for tinnitus or 
treatment for tinnitus it would appear that the Veteran's 
current bilateral tinnitus occurred subsequent to separation 
from active service.  His opinion was that it was less likely 
than not that the Veteran's bilateral tinnitus was related to 
his military service.  

August 2004 VA treatment records note the Veteran has 
tinnitus.  The audiologist noted the audiometry findings were 
only slightly worse than those on the C&P examination in May 
2004.  

In November 2008, a VHA medical specialist reviewed the 
Veteran's claims file and provided advisory opinions 
regarding the etiology of the Veteran's left ear hearing loss 
and tinnitus.  He opined the "probability is that the 
Veteran's left ear hearing loss disability is related to his 
service.  Some records show that while swimming, the patient 
developed a perforation of the tympanic membrane.  Other 
records show the perforation was secondary to artillery 
rounds going off near his left ear.  In any event the hearing 
of his left ear should be considered, the result of the 
perforation.  He had an air-bone gap consistent with a stiff 
tympanic membrane secondary to surgery".  Regarding 
tinnitus, he opined the Veteran's tinnitus "is most likely 
related to his time in the service at least by history.  As 
noted in multiple documents that while he was on a ship he 
had artillery rounds go off next to his left ear".

The record clearly shows (see May 2004 audiometry) that the 
Veteran has a left ear hearing loss disability as defined by 
regulation.  It also shows he had complaints of left ear 
hearing loss in service, had perforation of the tympanic 
membrane in service, and was exposed to acoustic trauma in 
service.  Because a hearing loss disability was not found on 
service separation, and because sensorineural hearing loss 
was not manifested to a compensable degree in the first 
postservice year (so as to warrant service connection for 
such disability on a presumptive basis, as an organic disease 
of the nervous system under 38 U.S.C.A. § 1112), what he must 
still show to establish service connection for the left ear 
hearing loss is that it is indeed related to his service/the 
etiological factors therein.  The record contains conflicting 
medical opinions on this point.

When evaluating medical opinions, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Of the opinions in the record, the Board finds that the 
November 2008 VHA opinion has the greater probative value.  
The VHA specialist's opinion reflects a thorough review of 
the claims file, and the opinion is accompanied by an 
explanation of rationale that includes references to clinical 
data, particularly evidence that supports that perforation 
was the likely etiology for the hearing loss.   The May 2004 
VA examiner's opinion has lesser probative value because it 
was based on an inaccurate factual premise (as the examiner 
did not convert the audiometry on separation from ASA to ISO 
values (as necessary for valid comparison to current 
regulatory criteria).  As the more probative evidence in the 
record supports this claim, the Board concludes that service 
connection for a left ear hearing loss disability is 
warranted.

Postservice treatment records show a diagnosis of tinnitus.  
Tinnitus was not reported in the Veteran's service treatment 
records; he has reported that he first noted tinnitus 
following tympanoplasty in service.  The Veteran has 
indicated that in was in close proximity to artillery gun 
fire in service , and the Board finds his accounts credible, 
particularly in light of a service treatment record that 
indicates he was "striking for gunner's mate".   A VHA 
specialist  has opined, in essence, that the Veteran's 
tinnitus is related to his history of artillery fire exposure 
in service.  The Board notes that there is an earlier VA 
examiner's opinion to the contrary, but finds the VHA opinion 
has a greater probative value as it is based on a thorough 
review of the record, and provides a better explanation of 
rationale (than the observation that tinnitus was not 
documented in service).  As the more probative evidence 
supports the Veteran's claim of service connection for 
tinnitus, service connection for such disability is 
warranted.  


ORDER

Service connection for a left ear hearing loss disability is 
granted.

Service connection for tinnitus is granted.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


